.

        OFFICE OF THE ATTORNEY          GENERAL   OF TEXAE
                               AUSTIN




Bonorable   Prank   XI Vanor
County kttom*y
;arQlim county
&oado, Tea8




                                        e whether ox not tha tohlolA8
                                        rry~ or thlr -@to, boP for tho
                                        pnoumlw   that ths]ran   80
                                                                                :34




        Article QQwkb~, aupra, lo all lnoluairc End doer not
&co   u&y provfoion to axeqt rabialoo mmd   by politfoal oub-
~&Yiaiono  or the akteh.
       Eowwer   the isglalatturepasosd Artfoh BWISa-J, Verrion'o
&m&ate6   Ciy'lfStatute*, rhloh provlbeo In part an foll~vmt
          %mioro af motor Ybbioho,   . , . abloh are the
       pawprty of an6 uad rroluol~*ly In the samfee of
       tb4 Gnitad SW**   OoYernmQnt  tbs fate Of Tnxuo, or
       aSlyCQUtY, City or Sohosl D&riot    thereof, ohall
       epply lnnwALly to ro #t*T 8U. srrohYthiOh8‘ but
       ohall not be requiref 80 pay the rogf.atratlonfoe8
       km&s presoribsd, . . ."
            hi ardor wordo, tho Le@inlatwo bar oaia that all oQz%aro
of, aotorrebloloa whiot: are opanto6  upon Ebr public hl&WyO
ef tha ntate rhall uy th, lkonoo tee, sxoept tlrocorbfoh atO
wnimaratml in Qtlo P 0 6693a-3, oupmd
            Tb& XXI&O Or BttitUtO~    6CQMtFUO$fQtr riu     I@      QM'Sit UO
to sxtend tba szqtion          to
                              aLlt$oti rub4iYicio~s of th4 @tat@
not HIntfonsb la li4id Artio Pa WTba-3.   60 are, therdkiro, of
the 0 inion that      Bexar-t2s4fau-Atuoo6o~     Countlso   Wtor Impmro-
punt s iotrlot go. 1 lo rot e%wt           frQn the   polymantof th@ motQr
YbhiQl* 1i0~0. fora,
            kiot*    tbat    tbs foregoing fully nnow8ro your lntiulry,
w am
APTROW        AUG 14, 1940
                                               You20 very   truly